     Case 2:17-cv-02651-GMN-EJY Document 54 Filed 10/10/19 Page 1 of 5



 1 Samuel Castor (11532)
   Anne-Marie Birk (12330)
 2 SWITCH, LTD.
   7135 South Decatur Blvd.
 3
   Las Vegas, Nevada 89118
 4 Telephone: (702) 444-4111
   sam@switch.com
 5 abirk@switch.com

 6 Mark A. Hutchison (4639)
   Jacob A. Reynolds (10199)
 7
   Piers R. Tueller (14633)
 8 HUTCHISON & STEFFEN, PLLC
   Peccole Professional Park
 9 10080 West Alta Drive, Suite 200
   Las Vegas, Nevada 89145
10 Telephone: (702) 385-2500
   Fax: (702) 385-2086
11
   mhutchison@hutchlegal.com
12 jreynolds@hutchlegal.com
   ptueller@hutchlegal.com
13
   Attorneys for Plaintiff
14

15                          UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
16
   SWITCH, LTD., a Nevada limited liability       CASE NO. 2:17-cv-02651-GMN-EJY
17 company,

18
                         Plaintiff,               JOINT INTERIM STATUS REPORT
19
     vs.
20
   STEPHEN FAIRFAX; MTECHNOLOGY; and
21 DOES 1 through 10; ROE ENTITIES 11 through

22 20, inclusive,

23                       Defendants.

24

25

26

27

28

                                              1
     Case 2:17-cv-02651-GMN-EJY Document 54 Filed 10/10/19 Page 2 of 5



 1
             Pursuant to LR 26-3, the parties respectfully submit this Interim Status Report and state
 2
     as follows:
 3
     1.      Pending Matters: Defendants Stephen Fairfax and MTechnology’s Request for a
 4
     Pretrial Conference and Submission of Proposed Protective Order is currently pending before
 5
     the Court. Defendants filed the Request on September 3, 2019 (ECF No. 48). Plaintiff Switch,
 6
     LTD. filed its Response on September 17, 2019 (ECF No. 52). Defendants filed a Reply in
 7
     Support of its Motion on September 24, 2019 (ECF No. 53). The Court has not yet ruled on
 8
     Defendants’ Request.
 9
             There are no other pending matters before the Court.
10
     2.      Estimated Timed Required for Trial: Plaintiff estimates that 10-12 full trial days will be
11
     required for trial. Defendants estimate that 5-7 trial days will be required for trial.
12
     3.      Effect of Substantive Motions on Trial Length: In the opinion of Plaintiff’s counsel who
13
     will try the case, substantive motions will not eliminate the need for trial or affect the trial’s
14
     length. In the opinion of Defendants’ counsel who will try the case, substantive motions may
15
     eliminate the need for trial or shorten the trial’s length.
16
     ////
17
     ////
18
     ////
19
     ////
20
     ////
21
     ////
22
     ////
23
     ////
24
     ////
25
     ////
26
     ////
27
     ////
28
     ////
                                                        2
     Case 2:17-cv-02651-GMN-EJY Document 54 Filed 10/10/19 Page 3 of 5



 1
     4. Switch’s Request to Extend Expert Disclosure Deadlines: The currently scheduled deadline
 2
     for the disclosure of experts and expert reports is October 10, 2019. The deadline for the
 3
     disclosure of rebuttal experts and rebuttal expert reports is November 8, 2019. At approximately
 4
     3:30 p.m. on the afternoon of October 10, 2019, counsel for Plaintiff requested that Defendants
 5
     agree to continue the expert disclosure deadline. Counsel for Defendants responded that
 6
     Defendants were ready and willing to disclose their expert witness and would be doing so on
 7
     October 10, 2019. Therefore, they would need to discuss the extension with their clients, who
 8
     would be unavailable until October 11, 2019. Plaintiff notes that the parties have not completed
 9
     discovery, and as such, Switch intends to request that the Court extend the deadline for the
10
     disclosure of expert and expert reports from October 10, 2019 to sixty (60) days after the close
11
     of discovery on December 9, 2019. Thus, the new deadline for the disclosure of experts and
12
     expert reports would be February 7, 2020. Switch also intends to request that the Court
13
     similarly extend the deadline for the disclosure of rebuttal experts and rebuttal expert reports
14
     from November 8, 2019 to March 6, 2020.
15
            Switch intends to submit a formal motion making this request.
16
            The parties certify that they have considered consent to trial by a magistrate under 28
17
     U.S.C. § 636(c) and Fed. R. Civ. P. 73, use of the Short Trial Program (General Order 2013-01),
18
     and the use of alternative-dispute-resolution processes including mediation, arbitration, and
19
     early neutral evaluation.
20
            Dated this 10th day of October, 2019
21

22    HUTCHISON & STEFFEN, PLLC                           RANDAZZA LEGAL GROUP, PLLC

23
      ______/s/ Piers R. Tueller_______                   _____/s/ Ronald D. Green_________
24
      Mark A. Hutchison (4639)                            Marc J. Randazza (12265)
25    Jacob A. Reynolds (10199)                           Ronald D. Green (7360)
      Piers R. Tueller (14633)                            Alex J. Shepard (13582)
26    Peccole Professional Park                           4035 S. El Capitan Way
      10080 West Alta Drive, Suite 200                    Las Vegas, NV 89147
27    Las Vegas, NV 89145
                                                          Attorneys for Defendants Stephen Fairfax
28
      Samuel Castor (11532)                               and MTechnology
                                                      3
     Case 2:17-cv-02651-GMN-EJY Document 54 Filed 10/10/19 Page 4 of 5



 1    Anne-Marie Birk (12330)
      SWITCH, LTD.
 2    7135 South Decatur Blvd.
      Las Vegas, Nevada 89118
 3

 4    Attorneys for Plaintiff Switch, LTD.

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                             4
     Case 2:17-cv-02651-GMN-EJY Document 54 Filed 10/10/19 Page 5 of 5



 1                                    CERTIFICATE OF SERVICE

 2          I hereby certify that on the 10th day of October, 2019, the foregoing document entitled:
 3
     JOINT INTERIM STATUS REPORT was filed and served through the United States District
 4
     Court for the District of Nevada’s ECF System upon each party in the case who is registered as
 5
     an electronic case filing user with the Clerk.
 6

 7

 8                                               /s/ Bobbie Benitez     ______
                                            An employee of Hutchison & Steffen, PLLC
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                      5
